Title: To George Washington from Peter Hog, 3 April 1756
From: Hog, Peter
To: Washington, George

 

Sir
Fort Dinwiddie 3d April 1756

Inclosed is the Return for this Month of my Company. I arrived here this Evening with the Greatest part of the Men I Carried out, greatly fatigued & mostly reduced with famine & a flux however Mr Fleming thinks that Rest & Regular Diet will recover Most of them; & therefor has returned but one Sick of those that are present. Majr Lewis no Doubt will Inform you of the State of the Ill Concerted Expedition that Miscarried from the Disobedience of Men Undisciplined, & Subject to no Military Law, a too Smal Store of provisions; & the most Impassable Route that Ever was Attempted. I have not time to give you the particulars; as I have just Embraced a Sudden Oppty of Conveying this to Augusta Courtho., With the Return; & to Desire the Remittance of the Companies pay for the 2 Months by gone; as the Men are really in Want of Shirts Shoes & Every part of Cloathing, and Expect new Regimentals this Spring I hope as formerly hinted that the Arrears for January & February 55 will be Sent for the Men under me Draughted from the other Recruiting officers Last Spring I am wt. Respect Sir Your Very hume Servt

Petr Hog


P.S. I shall Also Expect money to Enlist Men to Compleat the Company first Oppty. P:H:

